The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Thomas J. Laughlin has committed professional misconduct warranting *914public discipline-namely, misappropriating client funds; allowing shortages to exist in his trust account; commingling his own funds with client funds in his trust account; failing to maintain required trust-account books and records; and engaging in the unauthorized practice of law. See Minn. R. Prof. Conduct 1.15(a), (b), (c)(3), and (h), as interpreted by Appendix 1, 5.5(a), 8.4(c).
The parties have entered into a stipulation for disciplinary action. In it, respondent admits the allegations in the petition for disciplinary action and waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommend that the appropriate discipline is disbarment.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Thomas J. Laughlin is disbarred, effective as of the date of this order.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of disbarment to clients, opposing counsel, and tribunals).
3. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice